S. H. KAUFMAN, District Judge.
From all of the evidence, it cannot be found that respondents were at fault in the operation of the Steamtug W. H. McAllister. This conclusion has been reached without regard to any of the testimony of the witness Simister.
The tug and the coast guard vessel were approaching each other on a steady courte. If each had held to that course they would have passed each other, starboard-to-starboai'd, at a safe passing distance of 5100— 300 feet. Instead, when the two vessels were within 50-150 feet of each other, the coast guard vessel suddenly turned to starboard, cutting across the bow of the .tug. The testimony of the helmsman of the coast guard vessel that the two ships were approaching head and head, cannot be' accepted in view of his other testimony that they were approaching each other for a quarter of a mile, with neither of them changing course or speed. It is incredible that neither he nor the tug’s master, an experienced seaman, would maintain speed and course without whistling until they were almost on top of each other, unless this was not a head and head meeting.
It must be concluded that the collision was caused solely because of the inexperience and sudden confusion of the helmsman of the coast guard vessel. The tug’s failure, to whistle was not a contributing cause.
The libel is dismissed. Findings of fact and conclusions of 'law have been signed.